      Case 1:19-cv-00686-PKC-RWL Document 237 Filed 09/30/20 Page 1 of 20




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
RED FORT CAPITAL, INC.,

                                   Plaintiff,                             19 cv 686 (PKC) (RWL)

                 -against-                                                     OPINION
                                                                              AND ORDER

GUARDHOUSE PRODUCTIONS LLC et al.,

                                    Defendants.
-----------------------------------------------------------x

CASTEL, U.S.D.J.:

                 Plaintiff Red Fort Capital, Inc. (“Red Fort”) entered into a loan agreement (the

“Loan Agreement”) with certain of the defendants who thereafter failed to repay the loan in

accordance with its terms. This Court, among other rulings, granted Red Fort’s motion for

judgment on the pleadings as to the breach of the Loan Agreement. Red Fort Capital, Inc. v.

Guardhouse Productions LLC et al., 397 F. Supp. 3d 456 (S.D.N.Y. 2019) (Opinion & Order of

Aug. 13, 2019 (Doc 124), the “Opinion.”).

                 On September 29, 2020, the Court held a hearing on the then-pending motions

and matters in this case. For the reasons stated on the record, the Court denied as untimely

defendant Surya Iacono’s motion to reconsider the Opinion insofar as it denied her motion to

dismiss on the grounds of insufficient service of process. Further, the Court adopted the Report

and Recommendation of Magistrate Judge Lehrburger (Doc 225) in its entirety, and accordingly

dismissed defendants Guardhouse entities’ and Iacono’s counterclaims and defenses. Remaining

before the Court is Red Fort’s motion to dismiss the counterclaims of Russell Dilley, another

guarantor (Doc 191). For the reasons set forth below, Red Fort’s motion will be granted.
     Case 1:19-cv-00686-PKC-RWL Document 237 Filed 09/30/20 Page 2 of 20




BACKGROUND

               In 2018, Guardhouse Productions LLC, Guardhouse Studios Italy S.R.L.,

Guardhouse Studios Management Limited, and Guardhouse Studios Scotland Ltd. (collectively,

“Guardhouse Companies” or “Guardhouse”) were seeking to develop two full-service television,

film, and media studios in Milan, Italy and Edinburgh, Scotland. (Compl. (Doc 5) ¶¶ 22, 27.)

Iacono and Dilley are co-owners of Guardhouse; Iacono is CEO, and Dilley is Guardhouse’s

principal funder. (Id. ¶ 3, 22.) Defendants claimed to be financing the project with a

forthcoming $400 million bond offering that a private equity firm, SDI Capital (“SDI”), was

arranging on Guardhouse’s behalf. (Id. ¶ 29.) The Guardhouse Companies needed a bridge loan

to pay various expenses, and sought financing against an outstanding invoice for €2,371,823 that

they had issued in May 2018 to a French company, L’Operateur Partenaire Social

(“L’Operateur”), and which was due to be paid on October 15, 2018. (Id. ¶ 31.) The

Guardhouse Companies engaged a commercial real estate loan broker, JCAP Global Co.

(“JCAP”) to find a lender against the L’Operateur invoice. (Id. ¶ 34.) Iacono signed the JCAP

agreement on behalf of the Guardhouse Companies. (Id. ¶ 35.) Through JCAP, the Guardhouse

Companies were introduced to Red Fort as a potential lender. (Id. ¶¶ 36, 42-43.)

               Red Fort and the Guardhouse Companies executed a Letter of Intent (“LOI”) on

August 20, 2018. (Id. ¶ 47.) Over the course of negotiating the transaction, Red Fort sought

additional guarantees for the loan. Iacono provided Red Fort with a document purporting to set

forth her personal finances, including her ownership of a house in Rome worth $5.6 million. (Id.

¶¶ 56-62.) Iacono guaranteed the loan by executing a power of attorney that granted Red Fort

the right to mortgage against the Rome property in the event Guardhouse defaulted. (Id. ¶ 67.)



                                               -2-
     Case 1:19-cv-00686-PKC-RWL Document 237 Filed 09/30/20 Page 3 of 20




Red Fort asserts, on information and belief, that Iacono does not own this property and that the

financial documents were forgeries. (Id. ¶¶ 61-63.)

               Dilley also provided a personal guarantee on the loan. On October 7, 2018,

Dilley sent Red Fort a copy of a personal check in the amount of $2,732,340. (Id. ¶ 74.) On or

about October 9, 2018, however, Parminder Singh, CEO of Red Fort, traveled to Indiana to meet

with Dilley in person. Dilley provided a different personal check made payable to Red Fort in

the same amount, and post-dated to January 15, 2019. (Id. ¶ 75.) This personal check served as

partial security of the loan. (Id.) As an additional guarantee, Red Fort secured L’Operateur’s

agreement to repay the invoice amount owing to Guardhouse directly to Red Fort. (Id. ¶ 76.)

               The parties finalized the Loan Agreement between October 9-10, 2018. Iacono

signed a redline version of the agreement on October 9. (Id. ¶ 82.) The agreement contained a

principal commitment amount of €2,550,000, with an initial disbursement of €1,750,000 and an

initial fee of €500,000. (Id.) On October 10, Iacono signed the execution version of the

agreement, which is titled “Loan, Security and Guaranty Agreement.” (Id. ¶¶ 83-84; id., Ex. 7.)

The parties to the Loan Agreement were the Guardhouse Companies as Borrowers, Red Fort as

the Lender, and Iacono as Guarantor. (Doc 5 ¶ 84.) Dilley separately acceded to the Loan

Agreement by a Letter of Accession, also dated October 10, 2018. (Id.) Red Fort disbursed the

initial payment of €1,750,000 to the Guardhouse Companies on October 10, 2018. (Id. ¶ 93.)

               On November 15, 2018, L’Operateur asked Red Fort for additional time to repay

the invoice. (Id. ¶ 98.) Red Fort emailed Dilley and Iacono on December 4, 2018, informing

them of L’Operateur’s failure to pay, and that increased interest rates on the loan were triggered

under the Loan Agreement. (Id. ¶ 99.) A few days later, on December 12, Red Fort again

emailed Dilley and Iacono, informing them of amounts due on the loan. (Id. ¶ 100.) The same

                                               -3-
     Case 1:19-cv-00686-PKC-RWL Document 237 Filed 09/30/20 Page 4 of 20




day, the Guardhouse Companies commenced suit against Red Fort and its CEO in the New York

State Supreme Court, New York County, alleging that the Loan Agreement was invalid. (Id. ¶

101.) On December 14, Red Fort declared an Event of Default under the Loan Agreement, and

demanded immediate repayment of all amounts due. (Id. ¶ 106.) On January 6, 2019, Red Fort

removed Guardhouse’s lawsuit to this Court, and on January 8, 2019, Guardhouse voluntarily

dismissed the suit. (Id. ¶¶ 104-105.) Red Fort has not received any amounts due under the Loan

Agreement. (Id. ¶¶ 106-107.) On January 24, 2019, Red Fort commenced this action.

                 The Guardhouse Companies asserted various counterclaims, alleging that, inter

alia, while unrepresented by counsel, Red Fort induced them to enter into a predatory and

unconscionable agreement. (See Doc 65 (“Guardhouse Counterclaims”) ¶¶ 1-3; id. ¶¶ 53-89.)

Specifically, the Guardhouse Companies alleged that Iacono was asked to sign the signature page

of the Loan Agreement four additional times, without being provided a full copy of the

document; that she only recalls signing the October 9 version; and that she had “no idea” what

she was signing, as she believed that the Loan Agreement was a “pure factoring agreement.” (Id.

¶¶ 32-33, 37.) They further asserted that the Loan Agreement was for a larger amount than

discussed during the negotiations. (Id. ¶¶ 35-37.)

                 In its Opinion, the Court granted judgment on the pleadings to Red Fort on the

breach of the Loan Agreement claim, dismissed each of the Guardhouse Companies’

counterclaims, and denied Iacono’s motion to dismiss for Insufficiency of Process. (See Doc

124 at 19-28.)

                 Subsequent to the Court’s Opinion, Magistrate Judge Lehrburger issued an Order

to Show Cause why Iacono ought not be sanctioned for failure to comply with court orders

requiring her to respond to written discovery requests and to appear for a deposition. (Doc 219.)

                                                -4-
     Case 1:19-cv-00686-PKC-RWL Document 237 Filed 09/30/20 Page 5 of 20




Judge Lehrburger held a hearing on January 15, 2020. (See Hr’g Tr. of Jan. 15, 2020 (Doc 223)

at 2.) Based on Iacono’s “willful defiance” of judicial orders, Red Fort requested sanctions,

including striking defendants’ defenses and counterclaims. (Id. at 3; see also Doc 216 (Pl.’s

Letter of Nov. 18, 2019).) Judge Lehrburger had further ordered that Iacono appear at the show-

cause hearing in person, which she did not. (Doc 223 at 3.)

               Iacono made various questionable submissions, including stating that she had a

medical condition that would prohibit her from flying to New York for the deposition. (See

Defs.’ Letter of Nov. 6, 2019 (Doc 207).) However, Iacono’s posts on social media indicated

that she had been traveling by plane between Italy and Switzerland. (Pl.’s Letter of Nov. 7, 2019

(Doc 210) at 2; id., Ex. 1; Doc 223 at 4-5.) Judge Lehrburger denied Iacono’s request to proceed

with her deposition remotely or in Italy, and ordered that it go forward in New York on

November 13. (Order of Nov. 8, 2019 (Doc 212).) The day before the hearing, Iacono emailed

counsel for Red Fort, attaching what she described as a pro se submission, maintaining that, inter

alia, the court has no jurisdiction over her, she has never been properly served in this case, she

has full-time childcare responsibilities that prohibit her from traveling, that she is “seriously ill”

with a broken eardrum and “infectious influenza” and that both her doctor and an unnamed

airline instructed her not to fly. (Pl.’s Letter of Jan. 14, 2020 (Doc 222), Ex. 1.)

               Finding that Iacono had made false and misleading statements to the Court and

repeatedly flouted judicial orders, Judge Lehrburger recommended to this Court the sanction of

striking the answers of Iacono and the Guardhouse Companies, including counterclaims and

defenses, and that judgment be entered against these defendants in favor of Red Fort. (Report &

Recommendation (“R&R”) (Doc 225).) No party filed objections to the R&R. Following a

hearing addressing several open matters, the Court adopted the R&R in its entirety and

                                                 -5-
     Case 1:19-cv-00686-PKC-RWL Document 237 Filed 09/30/20 Page 6 of 20




accordingly ordered the dismissal of the Guardhouse entities’ and Iacono’s counterclaims and

defenses, and entry of judgment against those defendants and in favor of Red Fort. 1

LEGAL STANDARD

                 “A motion to dismiss a counterclaim is evaluated under the same standard as a

motion to dismiss a complaint.” Revonate Mfg., LLC v. Acer Am. Corp., 12 cv 6017 (KBF),

2013 WL 342922, at *2 (S.D.N.Y. Jan. 18, 2013) (internal quotation marks and citation omitted).

Red Fort moves to dismiss Dilley’s counterclaims for failure to state a claim pursuant to Rule

12(b)(6), Fed. R. Civ. P., and/or for lack of personal jurisdiction over Red Fort as to certain of

these claims, pursuant to Rule 12(b)(2), Fed. R. Civ. P.

                 To survive a motion to dismiss under Rule 12(b)(6), a complaint or counterclaim

“must contain sufficient factual matter, accepted as true, to state a claim for relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks and

citation omitted). When making this assessment, a court draws all reasonable inferences in favor

of the non-movant. In re Elevator Antitrust Litig., 502 F.3d 47, 50 (2d Cir. 2007). “In

adjudicating a motion to dismiss, a court may consider only the complaint, any written

instrument attached to the complaint as an exhibit, any statements or documents incorporated in

it by reference, and any document upon which the complaint heavily relies.” In re Thelen LLP,

736 F.3d 213, 219 (2d Cir. 2013). “Dismissal is appropriate when ‘it is clear from the face of the

complaint, and matters of which the court may take judicial notice, that the [] claims are barred

as a matter of law.’” Parkcentral Global Hub Ltd. v. Porsche Auto. Holdings SE, 763 F.3d 198,

208-209 (2d Cir. 2014) (quoting Conopco, Inc. v. Roll Int’l, 231 F.3d 82, 86 (2d Cir. 2000)).



1
 Had the Court not adopted the R&R as to Iacono, it would have dismissed her counterclaims for substantially the
same reasons that it dismisses Dilley’s counterclaims.
                                                      -6-
     Case 1:19-cv-00686-PKC-RWL Document 237 Filed 09/30/20 Page 7 of 20




DISCUSSION

           A. This Court Has Personal Jurisdiction Over Red Fort on the
              Tort Counterclaims Asserted by Dilley.

               Red Fort asserts that Dilley’s counterclaims sounding in tort are outside the

parties’ consent to jurisdiction in the Loan Agreement, and therefore, that these claims should be

dismissed pursuant to Rule 12(b)(2), Fed. R. Civ. P. for lack of personal jurisdiction.

               The Loan Agreement provides, in relevant part: “Any legal action or proceeding

with respect to this Agreement may be brought in the courts of the State of New York located in

the City of New York, Borough of Manhattan, or of the United States of America for the

Southern District of New York and, by execution and delivery of this Agreement, each of the

parties executing this Agreement hereby accepts for itself and in respect of its property, generally

and unconditionally, the non-exclusive jurisdiction of the aforesaid courts . . . . The parties

hereto hereby irrevocably waive any objection, including any objection to the laying of venue or

based on the grounds of forum non conveniens, that any of them may now or hereafter have to

the bringing of any such action or proceeding in such jurisdictions.” (Doc 5, Ex. 7 § 9.17(b).)

               Red Fort contends that the tort counterclaims are not “with respect to” the Loan

Agreement, and therefore are outside the parties’ consent to jurisdiction. The reach of a forum

selection clause, however, is not so limited. See Bense v. Battery Sys. of Am., Inc., 683 F.2d

718, 720 (2d Cir. 1982) (internal quotation marks omitted) (contractual forum selection clause

that provided for specific venue for causes of action “arising directly or indirectly from” the

agreement covered claim brought pursuant to federal antitrust law). “The appropriate inquiry is

whether the scope of the forum selection clause extends to tort-based claims arising in

conjunction with the contract claims governed by the forum selection clause.” Brennen v. Phyto-

Riker Pharm., Ltd., 01 cv 11815 (DLC), 2002 WL 1349742, at *4 (S.D.N.Y. June 20, 2002)
                                            -7-
     Case 1:19-cv-00686-PKC-RWL Document 237 Filed 09/30/20 Page 8 of 20




(internal quotation marks and citation omitted); see also ErGo Media Capital, LLC v. Bluemner,

15 cv 1377 (LGS), 2015 WL 6442252, at *2 (S.D.N.Y. Oct. 23, 2015) (“[C]laims sounding in

tort rather than in contract do not automatically place them beyond the scope of the forum

selection clause.”). Indeed, “[a] contractually-based forum selection clause will also encompass

tort claims if the tort claims ultimately depend on the existence of a contractual relationship

between the parties . . . or if the tort claims involve the same operative facts as a parallel claim

for breach of contract.” Elec. Mobile Cars, LLC v. Elec. Mobile Cars, Inc., 12 cv 5202 (JSR),

2012 WL 5264454, at *2 (S.D.N.Y. Oct. 17, 2012) (internal quotation marks and citation

omitted); but see Osuna v. Citigroup Inc., 17 cv 1434 (RJS), 2018 WL 6547205, at *5, *5 n.4

(S.D.N.Y. Sept. 28, 2018) (where contract claims were dismissed, forum selection clauses

contained in those contracts were “of no moment” and did not require court to consider

jurisdiction over tort claims, noting: “Plaintiffs’ claim for tortious interference, which is founded

in defamation, depends on harms Plaintiffs suffered in their dealings . . . with third parties and

does not appear to fall within the scope of those provisions.”).

                 The alleged damaging statements here depend on the contractual relationship

memorialized in the Loan Agreement. 2 Dilley alleges that Mr. Singh, CEO of Red Fort, emailed

SDI Capital, which was engaged in securing the $400 million bond on behalf of the Guardhouse

Companies, and stated that, inter alia: Iacono had borrowed 2.25 million Euros from Red Fort;

Red Fort had UCC claims against her companies; she made false and fraudulent statements,

including representations about her net worth and ownership of property in Italy that she does

not in fact own; she previously filed for bankruptcy; and Red Fort had received “cooperation”


2
 Confusingly, defendants simultaneously contend that the “Loan Agreement . . . has no bearing whatsoever with the
current claims” and that the tort counterclaims “would not even exist had the parties not entered into the Loan
Agreement.” (Defs.’ Mem. Law (Doc 206) at 4, 13.)
                                                      -8-
      Case 1:19-cv-00686-PKC-RWL Document 237 Filed 09/30/20 Page 9 of 20




from other people who Iacono “conned in the past, and are compiling her history of each along

with criminal misdirection to us.” 3 (Doc 137 ¶¶ 51-55; id. Ex. H.) The parties’ relationship that

arose from negotiation and execution of the Loan Agreement underlies these statements.

Further, Singh’s allegedly defamatory statements about Iacono and their purported damage to the

$400 million bond offering involve many of the “same operative facts” as Red Fort’s Complaint.

Elec. Mobile Cars, LLC, 2012 WL 5264454, at *2. For example, the Complaint alleges that

Iacono presented Red Fort with what later appeared to be a forged statement of personal finances

and misrepresented ownership of property in Italy (Doc 5 ¶¶ 57-63), and that Red Fort

investigated Iacono’s purported fraud (id. ¶¶ 108-17). Red Fort cannot assert a claim for breach

of contract but then obtain dismissal of Dilley’s tort-based counterclaims for lack of personal

jurisdiction where those counterclaims arise from some of the same underlying allegations as

those in the Complaint.

                  The Court concludes that the Loan Agreement’s forum selection clause properly

extends to Dilley’s tort claims against Red Fort, and that Rule 12(b)(2), Fed. R. Civ. P. is not a

basis to dismiss these counterclaims. For the reasons discussed below, these claims will be

dismissed pursuant to Rule 12(b)(6), Fed. R. Civ. P.

             B. The Tort Counterclaims Fail to State a Claim For Relief.

                  Dilley alleges that Singh “repeatedly” contacted the bond writers and other of

defendants’ financial partners in the $400 million bond offering and made defamatory statements

about Iacono that interfered with Guardhouse closing this transaction. Based on these




3
  The Court properly considers this email on the motion to dismiss as incorporated in the counterclaims; it is cited
throughout and submitted as an attachment. Int’l Audiotext Network, Inc. v. Am. Tel. & Tel. Co., 62 F.3d 69, 72
(2d Cir. 1995) (a complaint includes “any written instrument attached to it as an exhibit or any statements or
documents incorporated in it by reference.”) (internal quotation marks and citation omitted); (see Doc 137, Ex. H.)
                                                        -9-
     Case 1:19-cv-00686-PKC-RWL Document 237 Filed 09/30/20 Page 10 of 20




allegations, Dilley asserts three causes of action: tortious interference with contract, tortious

interference with prospective economic advantage (or prospective contractual relations), and

tortious interference with business relations. (Doc 137 ¶¶ 61-80.) These claims fail.

                     i.    Tortious Interference with Contract

                  In order to state a claim for tortious interference with a contract under New York

law, 4 the claimant must establish: “(1) the existence of a valid contract between the plaintiff and

a third party; (2) the defendant’s knowledge of the contract; (3) the defendant’s intentional

procurement of the third-party’s breach of the contract without justification; (4) actual breach of

the contract; and (5) damages resulting therefrom.” Kirch v. Liberty Media Corp., 449 F.3d 388,

401 (2d Cir. 2006) (internal quotation marks and citation omitted). Fairly read, Dilley’s tortious

interference with contract claims may allege either of at least two scenarios. In either case, these

claims fail to satisfy one or more of the required elements.

                  First, if Dilley is alleging that Singh’s statements to SDI Capital interfered with

Guardhouse’s contract with SDI, these counterclaims fail because (1) Guardhouse, but not

Dilley, was party to the contract with SDI; and (2) there is no allegation that SDI actually

breached its contract with Guardhouse. The counterclaims allege that SDI and the Guardhouse

Companies negotiated and reached an agreement to structure a $400 million bond that would

fund the Guardhouse Companies’ future business projects. (Doc 137 ¶¶ 49-50.) An individual

“shareholder may not secure a personal recovery for alleged injury to a corporation.” Schwartz

v. Nordstrom, Inc., 160 A.D.2d 240, 241 (1st Dep’t 1990); Abrams v. Donati, 66 N.Y.2d 951,




4
 As the Court noted in its August 13 Opinion, the parties’ briefs “assume that New York law controls, and such
implied consent . . . is sufficient to establish choice of law.” Krumme v. WestPoint Stevens Inc., 238 F.3d 133, 138
(2d Cir. 2000) (alteration in original) (internal quotation marks and citation omitted); (Doc 124 at 6; see generally
Pl.’s Mem. Law (Doc 192); Defs.’ Mem. Law (Doc 206).)
                                                       - 10 -
     Case 1:19-cv-00686-PKC-RWL Document 237 Filed 09/30/20 Page 11 of 20




953 (1985) (“For a wrong against a corporation a shareholder has no individual cause of action . .

. .”); see also PI, Inc. v. Ogle, 95 cv 1723 (JGK), 1997 WL 37941, at *3 (S.D.N.Y. Jan. 30, 1997)

(citing Abrams). Assuming there was a valid contract here, it was between the Guardhouse

Companies and SDI, not Dilley and SDI. Therefore, Dilley cannot maintain a claim of tortious

interference with a contract to which he was not a party.

                  Further, Dilley does not allege that SDI breached its agreement with Guardhouse.

SDI was going to “arrange funding . . . through institutional fund raising” for Guardhouse. 5

(Defs.’ Mem. Law (Doc 206), Ex. G.) He contends that “SDI and the other financial institutions

and individuals involved in this financial transaction have become increasingly worried” as a

result of Singh’s statements to SDI, and that Guardhouse has not yet received any sum of money.

(Doc 137 ¶ 54.) The problem, however, is that SDI was not going to fund the bond itself; it was

working on Guardhouse’s behalf to raise these funds from other parties. That Guardhouse has

not yet received the $400 million bond does not mean that SDI is in breach of its agreement with

Guardhouse; SDI may still be working on raising this money. Indeed, as Dilley appears to

concede, “SDI is free not to believe these wrongful allegations and maintain intact its business

relationship . . . .” (Doc 206 at 11.) In any event, Dilley has not plausibly alleged that SDI

breached its contract with Guardhouse, which is an additional basis to dismiss the tortious

interference with contract counterclaims.

                  Second, to the extent that Dilley alleges that Singh’s statements to SDI tortiously

interfered with defendants’ contracts with other, unnamed third parties who were going to fund


5
 Defendants have not attached Guardhouse’s contract with SDI to their counterclaims, but have submitted with their
memorandum of law in opposition to Red Fort’s motion SDI’s letters regarding the $400 million bond offering.
(Doc 206.) Because the nature of the relationship between the Guardhouse Companies and SDI is integral to this
counterclaim, the Court may consider this document here. Int’l Audiotext, 62 F.3d at 72 (where the complaint did
not submit the subject agreement but “rel[ied] heavily upon its terms and effect,” the agreement was “integral to the
complaint” and the court “consider[ed] its terms” on motion to dismiss).
                                                       - 11 -
    Case 1:19-cv-00686-PKC-RWL Document 237 Filed 09/30/20 Page 12 of 20




the bond, this alternative construction of the counterclaim also fails. Courts in this District have

consistently dismissed tortious interference with contract claims where no specific contract or

parties to the alleged contract have been plead. See, e.g., Nat’l Gear & Piston, Inc. v. Cummins

Power Sys., LLC, 861 F. Supp. 2d 344, 367-68 (S.D.N.Y. 2012) (collecting cases). Dilley does

not point to any particular contract with specific third-party financial institutions or individuals

that Singh’s statements purportedly impeded. For this reason, too, Dilley’s tortious interference

with contract counterclaims will be dismissed.

                 ii.   Tortious Interference with Business Relations

               Dilley also asserts counterclaims for tortious interference with prospective

contractual relations and tortious interference with business relations. (Doc 137 ¶¶ 68-80.) At

the outset, the Court notes that “tortious interference with business relations and tortious

interference with prospective economic advantage are not distinct causes of action.” Valley

Lane Indus. Co. v. Victoria’s Secret Direct Brand Mgmt., L.L.C., 455 F. App’x 102, 105 (2d Cir.

2012) (summary order); see Catskill Development, L.L.C. v. Park Place Entmt. Corp., 547 F.3d

115, 132 (2d Cir. 2008) (noting that the tort is alternatively called interference with business

relations or prospective economic advantage). Therefore, the Court addresses only one version

of these claims. For substantially similar reasons that Dilley’s tortious interference with contract

counterclaim fails, so too do the claims of tortious interference with business relations.

               “To state a claim for tortious interference with business relations under New York

law, four conditions must be met: (i) the plaintiff had business relations with a third party; (ii) the

defendants interfered with those business relations; (iii) the defendants acted for a wrongful

purpose or used dishonest, unfair, or improper means; and (iv) the defendants’ acts injured the

relationship.” Scutti Enterprises, LLC v. Park Place Entmt. Corp., 322 F.3d 211, 215 (2d Cir.

                                                - 12 -
    Case 1:19-cv-00686-PKC-RWL Document 237 Filed 09/30/20 Page 13 of 20




2003); see also Kirch, 449 F.3d at 400 (listing the four elements of a tortious interference with

prospective economic advantage claim).

               To the extent these counterclaims allege that Singh’s statements interfered with

Guardhouse’s relationship with SDI, these claims fail. Dilley alleges that the $400 million bond

was going to be issued to the Guardhouse Companies for construction of film studios in Milan

and Scotland. (Doc 137 ¶¶ 69-70.) The business relationship, therefore, was between

Guardhouse and SDI. For the reasons discussed above, Dilley cannot personally state claims for

alleged injuries that belong to Guardhouse.

               Nor is there any indication that SDI stopped working on Guardhouse’s behalf to

obtain financing. There is no allegation that Guardhouse’s relationship with SDI broke down as

a result of Singh’s email, only that the $400 million bond was not released to Guardhouse. (Doc

137 ¶¶ 69-80.) However, as explained above, it was not SDI itself that would finance the bond,

but SDI would work to obtain “institutional fund raising” for Guardhouse. (Doc 206, Ex. G.)

Dilley’s attempt to augment the allegations in the counterclaims with statements in defendants’

memorandum of law that Iacono had to “start over again on [the] business project, and, thus to

abandon the Guardhouse Entities” is improper. (Doc 206 at 11.) Indeed, as this Court stated in

its Opinion: “[I]t is axiomatic that the Complaint cannot be amended by the briefs in opposition

to a motion to dismiss.” (Doc 124 at 24) (internal quotation marks and citation omitted).

               If Dilley’s claims are read to allege interference with business relations with

unnamed third parties that SDI organized to fund the bond, then these claims fail for the separate

reason that they do not allege any particular business relationship with requisite specificity. As

in the context of tortious interference with a contract, a claim of tortious interference with

business relations must “allege a specific business relationship with an identified third party with

                                                - 13 -
    Case 1:19-cv-00686-PKC-RWL Document 237 Filed 09/30/20 Page 14 of 20




which the defendants interfered.” Mehrhof v. Monroe-Woodbury Central School District, 168

A.D.3d 713, 714 (2d Dep’t 2019). Other than SDI, Dilley does not name any other individual or

entity involved in the $400 million bond transaction, nor does he come forward with any specific

allegation that Singh communicated with parties other than SDI. Therefore, Dilley fails to state

claims of tortious interference with business relations with any of those other purported parties.

                For these reasons, Dilley’s tortious interference counterclaims will be dismissed.

                 iii.   Defamation

                Dilley alleges a defamation counterclaim based on Singh’s email to SDI. (Doc

137 ¶¶ 56-60.) To state a claim for defamation under New York law, a plaintiff must show: “(1)

a false statement that is (2) published to a third party (3) without privilege or authorization, and

that (4) causes harm, unless the statement is one of the types of publications actionable

regardless of harm . . . .” Stepanov v. Dow Jones & Co., 120 A.D.3d 28, 34 (1st Dep’t 2014).

                Dilley’s defamation claim fails as a matter of law because he does not allege that

any defamatory statement was made about him. “[P]laintiffs in defamation proceedings bear the

burden of demonstrating that . . . the libel designates the plaintiff in such a way as to let those

who knew [him] understand that [he] was the person meant.” Geisler v. Petrocelli, 616 F.2d 636,

639 (2d Cir. 1980) (citation omitted). Dilley relies on the statements in Singh’s email—which

pertain to Iacono—to allege that he suffered harm as Iacono’s business partner. (Doc 137 ¶¶ 59-

60.) Dilley cannot maintain a claim for defamation by association. Cohn v. Nat’l Broadcasting

Co., 67 A.D.2d 140, 146 (1st Dep’t 1979) (member of a law firm could not allege defamation on

behalf of the firm “upon mere conclusory assertion that the reputation of the firm is inextricably

tied to [the plaintiff] . . . . No such derivative claim for defamation exists.”).



                                                 - 14 -
    Case 1:19-cv-00686-PKC-RWL Document 237 Filed 09/30/20 Page 15 of 20




                iv.    Fraudulent Inducement

               Dilley alleges that Singh fraudulently induced Dilley to sign the Accession Letter

guaranteeing the Loan Agreement. “To state a claim for fraudulent inducement under New York

law, a plaintiff must show: (1) a representation of material fact, (2) which was untrue, (3) which

was known to be untrue or made with reckless disregard for the truth, (4) which was offered to

deceive another or induce him to act, and (5) which that other party relied on to its injury.”

Aetna Cas. & Sur. Co. v. Aniero Concrete Co., 404 F.3d 566, 580 (2d Cir. 2005). As a fraud

claim, it must be plead with particularity. Rule 9(b), Fed. R. Civ. P. Dilley’s fraudulent

inducement claim fails.

               Dilley asserts that he understood his signature on the Accession Letter to be an

intent to guarantee the Loan Agreement, not an actual guaranty thereof. (Doc 137 ¶ 101.)

Specifically, Dilley alleges that the Loan Agreement had not yet been signed as of the time of the

Accession Letter. (Id.) This is belied by Dilley’s own pleading: Dilley maintains, like Iacono

and the Guardhouse Companies, that the Loan Agreement was executed on October 9, 2018, and

that Iacono does not recall signing the Loan Agreement on October 10, which is when both the

executed Loan Agreement and the Accession Letter are dated. (Doc 137 ¶¶ 25, 31; Doc 5, Ex. 7;

Accession Letter of Oct. 10, 2018 (Doc 85, Ex. 10).) Further, the Accession Letter explicitly

states that Dilley “agrees to be bound by the terms of the [Loan Agreement] as a Guarantor,” and

that the Accession Letter was “signed on behalf of the Lender . . . .” (Doc 85, Ex. 10.)

               Dilley contends that Singh should have told Dilley that the Accession Letter

constituted a binding guaranty, and that Dilley merely succumbed to Singh’s “high pressure

tactics” that induced him to sign the Accession Letter. (Doc 137 ¶¶ 101-103.) Dilley does not

provide any detail as to what these alleged “high pressure tactics” entailed, and thus fails to plead

                                               - 15 -
    Case 1:19-cv-00686-PKC-RWL Document 237 Filed 09/30/20 Page 16 of 20




fraud with particularity. Nor does Dilley set forth any basis for why Singh had a duty to explain

the clear terms of the Accession Letter. See Nat’l Union Fire Ins. Co. of Pittsburgh v. Walton

Ins. Ltd., 696 F. Supp 897, 903 (S.D.N.Y. 1988) (defendant did not have duty to explain contents

of agreement negotiated at arms’ length). Dilley’s assertion that Singh was able to fraudulently

induce Dilley’s signature of the Accession Letter because Dilley had no financial acumen and

was not represented by counsel during these discussions is also without merit, as his engagement

in business demonstrates. Dilley is Iacono’s business partner in the Guardhouse Companies, and

had sufficient personal funds to write not one, but two checks to Red Fort in the amount of

€2,371,823. (Doc 137 ¶¶ 22-23, 56.)

               For these reasons, Dilley’s fraudulent inducement counterclaim will be dismissed.

                v.       Dilley’s Unconscionability Claims

               Guardhouse asserted that the Loan Agreement was procedurally and substantively

unconscionable; Dilley makes the same claims with respect to the Accession Letter. (Doc 65

¶¶ 61-73; Doc 137 ¶¶ 81-98.) As the Court noted in its Opinion, whether unconscionability may

only be raised as an affirmative defense appears an open question. Compare Colonial Funding

Network, Inc. for TVT Capital, LLC v. Epazz, Inc., 252 F. Supp. 3d 274, 285 (S.D.N.Y.

2017) (citing cases stating unconscionability is an affirmative defense), with Mayaguez S.A. v.

Citigroup, Inc., 16 cv 6788 (PGG), 2018 WL 1587597, at *11-15 (S.D.N.Y. Mar. 28,

2018) (considering cause of action for unconscionability); (see Doc 124 at 22.) Even assuming

arguendo that unconscionability may be plead as an affirmative cause of action, these claims,

like those of Guardhouse, do not plausibly allege procedural or substantive unconscionability,

and will be dismissed.



                                               - 16 -
     Case 1:19-cv-00686-PKC-RWL Document 237 Filed 09/30/20 Page 17 of 20




                               1. Procedural Unconscionability

                  “Under New York law, a contract is unconscionable when it is so grossly

unreasonable or unconscionable in the light of the mores and business practices of the time and

place as to be unenforceable according to its literal terms.” Ragone v. Atl. Video at Manhattan

Ctr., 595 F.3d 115, 121 (2d Cir. 2010) (internal quotation marks and citation omitted). “‘A

determination of unconscionability generally requires a showing that the contract was both

procedurally and substantively unconscionable when made,’ which means a showing of ‘absence

of meaningful choice on the part of the parties together with contract terms which are

unreasonably favorable to the other party.’” (Doc 124 at 24) (quoting Gillman v. Chase

Manhattan Bank, N.A., 73 N.Y.2d 1, 10 (1988)).

                 Dilley alleges many of the same facts that Guardhouse did in support of its

unconscionability counterclaims. Specifically, Dilley asserts that the Accession Letter is

procedurally unconscionable because of Red Fort’s superior financial acumen and bargaining

power in negotiating the Loan Agreement, and the fact that Red Fort was represented by counsel

throughout this process while Dilley was not. (Doc 137 ¶¶ 82, 86, 91.) As where Guardhouse’s

counterclaim failed based on substantially similar allegations (see Doc 65 ¶ 63; Doc 124 at 22),

Dilley’s re-allegation of them does not plausibly plead a claim of procedural unconscionability.

                 First, Dilley is a medical doctor who is engaged in business. He is “a far cry from

the prototypical ‘uneducated’ and ‘needy’ individual for whom the unconscionability doctrine

was fashioned.” 6 Nayal v. HIP Network Servs. IPA, Inc., 620 F. Supp. 2d 566, 573 (S.D.N.Y.




6
  Dilley’s assertion that he believed he had no choice but to sign the Accession Letter is belied by the Guardhouse
Companies’ admission that they were considering a term sheet with another lender, but that Iacono wanted to pursue
the deal with Red Fort. (Doc 124 at 23; Doc 65 (Answer) ¶ 70; Doc 5 ¶ 70.) The Court notes, however, that Dilley
denies these claims in his answer. (Doc 137 (Answer) ¶ 53.)
                                                      - 17 -
    Case 1:19-cv-00686-PKC-RWL Document 237 Filed 09/30/20 Page 18 of 20




2009) (rejecting doctor’s claim of procedural unconscionability with respect to arbitration

clause). Second, that Dilley was unrepresented is immaterial. See Credit Alliance Corp. v.

Joshco Min. Corp., 90 F.R.D. 187, 188 (S.D.N.Y. 1981) (“The mere assertions that the

individual defendants did not read the contract, and were not represented by counsel does not

warrant a finding of procedural unconscionability.”). Dilley knew how to obtain counsel if he so

chose. He has been represented by counsel in this action, and alleges that Guardhouse, of which

he is a co-owner and investor, consulted an Italian lawyer regarding Iacono’s guarantee of the

Loan Agreement (Doc 137 ¶ 16); he could have done the same with respect to his own guarantee.

               That Dilley allegedly did not “meaningful[ly] review” the Accession Letter does

not save his claim. (Doc 137 ¶ 89.) “‘[A] party who signs a contract is presumed to have read

it.’” (Doc 124 at 24) (quoting SOL Grp. Mktg. Co. v. Lines, 14 cv 9929 (SHS), 2016 WL

205444, at *7 (S.D.N.Y. Jan. 15, 2016)). Dilley’s failure to read or review the Accession Letter

does not make it a procedurally unconscionable contract.

               Further, Dilley alleges that when meeting with Singh to discuss and execute the

Accession Letter, Singh utilized “high pressure tactics” to get Dilley to sign the agreement. (Doc

137 ¶¶ 87, 91.) However, Dilley does not detail what these particular “tactics” were; the

allegation that Singh had threatened Iacono that if she used an attorney other than Singh’s, Red

Fort would not lend Guardhouse the money, does not support Dilley’s claim. Dilley fails to

plausibly plead facts that would show how he was pressured into signing the Accession Letter

based on an alleged threat to Iacono; Dilley makes the conclusory statement that Singh’s threat

“directly influenced [him],” but goes provides no additional explanation. (Doc 137 ¶ 85.)

               In sum, Dilley provides no basis to conclude that the Accession Letter was the

product of procedural unconscionability, and therefore, this counterclaim will be dismissed.

                                              - 18 -
    Case 1:19-cv-00686-PKC-RWL Document 237 Filed 09/30/20 Page 19 of 20




                          2. Substantive Unconscionability

               As with Guardhouse’s unconscionability counterclaims, Dilley’s failure to plead

procedural unconscionability dooms his substantive unconscionability claim. (Doc 124 at 25.)

“[G]enerally the party seeking to void a provision must allege both procedural and substantive

unconscionability.” SOL Grp. Mktg., 2016 WL 20544, at *7 (citing NML Capital v. Republic of

Argentina, 621 F.3d 230, 237 (2d Cir. 2010)).

               Assuming arguendo that Dilley had sufficiently plead procedural

unconscionability such that the Court would reach his substantive unconscionability claim, this

claim would also fail. Dilley alleges that the Accession Letter’s terms unreasonably favor Red

Fort, and that no reasonable person, represented by counsel, would have entered into this

agreement that included guarantees that “overly exceeded the initial loan amount.” (Doc 137

¶¶ 93-94.) However, as the Court stated with respect to Guardhouse’s same argument about the

Loan Agreement, “[s]imply because the terms are a ‘bad bargain’ . . . does not mean they are ‘so

grossly unreasonable or unconscionable in light of the mores and business practices of the time

and place as to be unenforceable according to [their] literal terms.’” (Doc 124 at 26) (quoting

Mayaguez, 2018 WL 1587597, at *17 (internal quotation marks and citation omitted, alteration

in original)). Dilley signed the Accession Letter and is presumed to have read its terms, which

incorporated the Loan Agreement by reference. (Doc 85, Ex. 10.) This Court previously

concluded that in signing the Accession Letter, Dilley agreed to be bound by the Loan

Agreement’s terms. (Hr’g Tr. of Mar 29, 2019 (Doc 88) at 5.) In addition, as discussed above,

that Dilley allegedly had relatively less financial acumen or experience than Red Fort and Singh

does not save his claim. (See Doc 137 ¶ 96.)



                                                - 19 -
    Case 1:19-cv-00686-PKC-RWL Document 237 Filed 09/30/20 Page 20 of 20




              For these reasons, Dilley’s substantive unconscionability counterclaim will be

dismissed.

CONCLUSION

              For these reasons explained, Red Fort’s motion to dismiss Dilley’s counterclaims

is GRANTED. The Clerk is respectfully directed to terminate the motion (Doc 191).

              SO ORDERED.




Dated: New York, New York
       September 30, 2020




                                            - 20 -
